SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1226
KA 14-00255
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DYLAN FOX, DEFENDANT-APPELLANT.


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (GREGORY A. KILBURN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Mark H. Dadd,
J.), rendered December 23, 2013. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of a controlled
substance in the third degree and driving while ability impaired by
drugs, as a misdemeanor.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on September 9, 2015 and by the attorneys for the
parties on September 9 and 21, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    November 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court